Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 1 of 66

Exhibit B

 
rol

x

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 2 of 66

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD CIVIL ACTION -— LAW

324 Maple Street
Montrose, PA 18801
JURY TRIAL DEMANDED

Plaintiff

SUSQUEHANNA COUNTY
P.O. Box 218

31 Lake Avenue
Montrose, PA 18801

ARNOLD

P.O. Box 218

31 Lake Avenue
Montrose, PA 18801

)

)

)

)

)

)

)

)

)

)

)

;
COMMISSIONER BULIZABETH )
)

)

)

;
COMMISSIONER MARYANN )
WARREN )
P.O. Box 218 )
31 Lake Avenue )
Montrose, PA 18801 )
)

x

Defendants

 

DEPOSITION TESTIMONY OF
MARYANN WARREN
THURSDAY, AUGUST 16, 2018

321 SPRUCE STREET
SCRANTON, PENNSYLVANIA

CHRISTINE A. MESSNER
COURT STENOGRAPHER

KEYSTONE COURT REPORTING AGENCY, INC.
4099 BIRNEY AVENUE, SUITE 9
MOOSIC, PA 18507
(570) 558-3011 (800) 570-3773

FAX (570) 558-3014

 

 

ay

 

IGINAL |

 
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 3 of 66

 

 

COUNSEL PRESENT:

On behalf of the Plaintiff:
MAZZONI, KARAM, PETORAK, VALVANO
BY: GERALD KARAM, ESQ.
321 Spruce Street, Suite 201
Bank Towers Building
Scranton, Pennsylvania 18503

On behalf of the Defendant:
KREDER, BROOKS, HAILSTONE, LLP
BY: A. JAMES HATLSTONE, ESQ.
220 Penn Avenue, Suite 200
Scranton, Pennsylvania 18503

STIPULATIONS

It was agreed by and between counsel that all
objections, except as to the form of the question,
will be reserved until the time of trial.

It was further agreed that the reading, signing,
sealing and filing of the deposition transcript will
be waived. .

 

 

 
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 4 of 66

 

INDEX OF WITNESSES

 

EXAMINATION PAGE NUMBER
MaryAnn Warren

By Mr. Karam 4-64

INDEX OF EXHIBITS

 

FOR PLAINTIFF
EXHIBIT DESCRIPTION MARKED

Exhibit 1 Letter 48

-o0000-

 

 

 
Oo 1 WD OO Ww WH hw YP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 5 of 66

 

 

MARYANN WARREN was called, and having been duly

sworn, was examined and testified as follows:

EXAMINATION

BY MR. KARAM:

Q. Would you please state your name for
the record.

A. MaryAnn Warren.

Q. And your current occupation?

A. County commissioner in Susquehanna
County.

QO. Do you mind if I call you Commissioner?

A. No, that's fine. Thank you.

Q. And when were you elected?

A. November 2003.

Q. Okay. And so I'm going to be asking

you a bunch of questions. This is not adversarial.
This is going to be more conversational here. If at
any point in time you don't hear what I'm saying or
you don't understand what I'm saying or you don't
understand the question, please let us know. If you
don't let us know, we're going to assume that you've
heard the question and understood the question.

A. Okay.

QO. Also we have a stenographer here who is

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
sO,

O NO FR

a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 6 of 66

 

 

taking down everything we say. She can only take
down the verbal word. She can't take down a nodding
of the head or any type of hand gestures, so that I
would ask that all of your responses be verbal --

A. Okay.

Q. -- responses. And then finally you
will have every opportunity to answer and explain a
question. I would just ask that you let me finish
the question and then you can fully answer as you

deem fit. Okay?

A. Understood.
Q. So what's your. educational background?
A. Two years of business school. I

dropped out of college.

Q And what's your date of birth?

A. 3/5/57.

QO That makes you?

A Old, 61.

Q. Okay. Sorry, I don't like asking that

but I have to. And how about your work history?

A. My work history?

Q Yes.

A. How far back, beginning to end?

Q Yeah, if you can.

A My first job ever was an assistant

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
Oo AT WD OO FB WW HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 7 of 66:

 

 

6

manager for Gertrude Hawk Candies retail store, their
first retail store in Sugarman's. And I was the
assistant manager for the deli department for the
Grand Union in Vestal, New York. I was the assistant
manager for Paps Country Market in Lakewood,
Pennsylvania. And then had children, stayed home
with them and was hired as the director of the
Susquehanna County Chamber of Commerce and was there

for six years prior to becoming commissioner.

Q. Okay. And are you married?

A. Yes.

Q. And how long are you married?

A. Forty years.

Q. Okay. I hope you got that right.
Children?

A. Yes, two.

Q. Okay. And I'm assuming they're
adult --

A. Yes. |

Q. -- children? Okay. We're here today

because Steve Stoud; I'm going to call him Steve, I
know his official name is Robert; but we'll call him
Steve today has filed, and Maggie McNamara, have
filed claims against Susquehanna County, and you are

a commissioner of Susquehanna County and so we have

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 

 
Mm GW NO

Oo ns DH w

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 8 of 66

 

 

7

some questions regarding the claims that they have.
So I'm going to try to be as brief as possible with
these questions to get you out of here, but you know
there may be a lot that we have to go through. So I
ask for some patience --

A. Okay.

Q. -- there. Who are the current county

commissioners right now?

A. Alan M. Hall, Elizabeth M. Arnold,
MaryAnne Warren.

Q. And the political affiliations of each?

A. Alan M. Hall republican, Elizabeth M.
Arnold republican, MaryAnn Warren democrat.

Q. Okay. And you know Commissioner Hall
was here yesterday answering some questions and he
indicated that you don't run as a team --

A, That's correct.
Q. -- in terms of republicans versus

democrats, but you all ran on your own. Is that

accurate?
A. It is.
Q. And how about governing, how do you

govern? Do you usually govern as per party,
political party or do you govern as to what each of

your individual choices are?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 

 
om

Mm W Rh fs

a HD Ow

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 9 of 66

 

 

8

A. As long as I've been in office, it has
never been political party sides. It has always been
what's in best interest of county residents.

Q. Okay. That's something that we here in
Lackawanna County are unfamiliar with. So do you

know Steve Stoud?

A. I do.
QO. How do you know Steve?
A. Steve was our -- he held many positions

at the county. He was our Public Safety director.
He was an acting chief clerk. He was a chief clerk.
He was a part-time Public Safety director and he was
the chief detective in the District Attorney's
Office.

Q. Okay. And he also was a deputy chief

clerk, correct?

A. Yes, I believe so.

Q. He was -- you demoted him?

A. Yes, that is correct.

Q. And you demoted him and -- from chief

clerk to deputy chief clerk?
MR. HAILSTONE: Object to the
form.
BY MR. KARAM:

Q. Correct?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
ott,
'

Ae,

NA FO Fe W NYO

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 10 of 66

 

MR. HAILSTONE: You can answer.
THE WITNESS: Yes.

BY MR. KARAM:

Q. In a -- at a commissioner meeting, is

that accurate?

A. Correct.

Q. And you then hired Lana Adams?

A. Yes. |

Q. As chief clerk?

A. Yes.

Q. And so Lana Adams then would be his
supervisor?

A. On paper, yes.

QO. Okay. Well, she was the chief clerk,
correct?

A. Yes.

Q. And he was the deputy chief clerk?

A. Yes, on paper, yes.

Q. Well, we'll get into abilities and

report to Lana Adams?

A. Correct.

Q. And before he was a direct report to
the commissioners?

A. Yes.

 

 

duties and everything. But the reality is he had to

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 11 of 66

 

10

1 Q. So it was a demotion?

2 A. Of title, yes.

3 Q. Well, and of reporting as well, right?

4 A. Yes.

5 Q. So why don't we get right into the

6 chain of command. Does Susquehanna County have a

7 policy as it relates to chain of command?

8 A. In writing I do not believe so. I

9 believe it changes as people are hired.
10 Q. Okay. How about in practice? And well
11 let's talk about chain of command as it relates to
12 commissioners. I'm assuming chain of command as it
13 relates to employees, you just -- you report to your
14 immediate supervisor?
15 A. Correct.
16 Q. So chain of command as it relates to
17 the commissioners, what's your understanding of that
18 policy?
19 A. Could you rephrase that please?
20 Q. How does -- what -- how does the chain
21 of command work downward in terms of how a
22 commissioner is supposed to perform their job?
23 A. The commissioners are at the top and
24 the elected officials are under them, but they have
25 1620 rights, so they really do not report to the

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
aN
t

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 12 of 66

BP WwW NO

Oo wT DH wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

11
commissioners.
Q. Okay.
A, The rest of the department heads report

to the chief clerk except when there's exceptions,
such as the Public Safety director was a direct
report to the commissioners and the human service
director was a direct report for a short time.

Q. Okay. So I guess what I'm getting at
is let's take a department IT, okay, that falls under
the purview of the commissioners?

A. Correct.

Q. IT has a supervisor and then they have
employees. If somebody called you up about an issue
with an employee, one of your constituents called up
about an issue with an IT employee, how would you
handle that issue in terms of chain of command going
down?

A. I would go to the chief clerk and say
there is a concern in the IT department and the chief
clerk should talk to the supervisor in IT.

Q. So you would go down the chain of
command as it goes downward?

A. Correct.

Q. You wouldn't go directly to that IT

employee and confront the IT employee or start

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
oe

aI DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 13 of 66

 

 

12

interrogating the IT employee?

A. No, Sir.

Q. Do you know Richard Ely?

A. Yes.

Q. How do you know Richard?

A. He was hired first as our human

services or human resource director, and then he was
a human resource director/deputy clerk and then he
took a position as the Veterans Affairs

director/human resources support.

QO. Did there come a point in time when you
became aware of a complaint made by Maggie McNamara

against Richard Ely?

A. Yes.
Q. How did you become aware of it?
A. I don't recall whether it was

Commissioner Hall or the chief clerk that contacted
me.
Q. And what do you recall you were told?
A. I was told that, was told the situation
that had happened inside of the building with
Christmas hugs and that Maggie had remained at her
desk and did not partake in that and everyone had

left.
Maggie had left the building, gone out

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
ON,

er

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 14 of 66

 

 

13

to her car. Rich had gone out after her and was told
that he went over to her window and knocked on her
window, she rolled it down and he proceeded to, I
don't know, make a kissy face look or something and
try to kiss her on the cheek, attempted to.

Q. And did it come to you then? Did you

ask that the incident be investigated?

A. Yes.

Q. And who did you ask to investigate the
situation?

A. The deputy chief clerk Steve Stoud.

Q. Okay. And did he investigate it?

A. Yes.

Q. And he reported back to you?

A. Yes.

Q. And did you make a conclusion as to

discipline of Richard Ely?

A. Yes.
QO. What was your conclusion?
A. It was that a letter -- he would be

reprimanded with a letter that he had no more
chances, that it was a final letter in his file.

Q. And you concluded that his conduct was
inappropriate, correct, with that letter?

A. Absolutely.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NO Oo PB Ww YO

~l

10
11
12
13
14
15
16
17
18
19

20.

21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 15 of 66

 

 

14

Q. And he admitted that his conduct was
inappropriate?

A. Not to me.

Q. He didn't appeal the letter, did he?

A. No. I think he wrote a letter.

QO. In response?

A. In response, yes.

Q. But there's avenues to appeal

disciplinary action, correct?

A. Yes.

Q. And he didn't do that?

A. That is correct.

Q. Getting back to the chain of command,

do you believe that Commissioner Arnold handles the
chain of command the same way you described your

handling of it?

A. No.

Q Okay. Why is that?

A. Can you rephrase?

Q Well, -how does she handle chain of

command differently than you do?
A. She goes directly to employees and asks
for opinions, comments and then brings them to others

and/or runs to our solicitor in anger without it

being investigated.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DA TO fF W DYNO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 16 of 66

 

 

15
QO. In the business world that would be

said to be undermining the authority of the
supervisors and the people above the individual in

the chain of command?

MR. HATLSTONE: Object to the

form.

BY MR. KARAM:
Q. Would you agree with that, that that's

not following the chain of command and that manner

undermines the supervisors?

MR. HAILSTONE: You can answer.

BY MR. KARAM:

Q. No, no, that's --
A. Yes.
Q. And can we -- would it be fair to say

that Commissioner Arnold frequently did that and
frequently undermined the supervisors within the
county?

A, Yes.

Q. And had she been warned to stop doing

that to your knowledge?

A. Yes.
Q. How many times?
A. Numerous, more than one occasion,

perhaps three.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
DN FO FP WW NYO FE

~l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 17 of 66

 

 

16

Q. Did you ever have a conversation with
her about it?

A. Conversation, yes.

Q. And tell me about that conversation.

A. I asked her why she goes to employees,
why we can't work as a team, why things aren't
brought before the commissioners before there's a
blow-up.

QO. And what was her response?

A. I was not the boss of her.

QO. Do you know if other people brought it

to her attention?

A. Yes.
QO. Who?
A. Commissioner Hall. I think that he

wrote a letter to her on two occasions I believe and
our solicitor Michael Giangrieco spoke to her.
Q. And did they in essence just tell her

her behavior regarding her chain of command was not

appropriate?
A. That's my understanding.
QO. How would you view Commissioner

Arnold's -- strike that. Following Maggie McNamara
making the complaint against Richard Ely, did you see

Commissioner Arnold have an increasing personal

 

KEYSTONE COURT REPORTING AGENCY, INC,

 

 
Oo Sa DW OO BP WD NYO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 18 of 66

 

 

17

animus towards either or both Steve Stoud and/or

Maggie McNamara?

A. I will say that I did not see it

increase. It was a constant. I've witnessed a few.

Q. A personal animus?

A. I can't answer that.

Q. Well, how do you believe -- were there
times when you saw -~ are there any occasions where

you saw Commissioner Arnold treat either Steve Stoud

or Maggie McNamara in an inappropriate manner?

A. Yes.
Q. Can you tell me when?
A. T don't know. I don't recall the date.

But I was standing in Steve's office getting my mail
from my box and had my back to Steve's desk. And
Commissioner Arnold came in and was flipping out
about a meeting that she didn't know about, if I
remember correctly, and that it was his
responsibility to alert her or remind her or inform
her of this and that she was not happy. But she was
screaming and I never turned around. I just stood
there very uncomfortably and listened and then she
stormed out.

Q. And did you say anything to Steve Stoud

after she stormed out?

 

 

KEYSTONE COURT REPORTING AGENCY, INC,

 
Oo wT DH WO BP WW DH #

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 19 of 66

 

 

18

A. Absolutely.

Q. What did you say?

A. I said oh, my gosh, what the heck
happened here.

Q. Did you see Steve do anything to
provoke that?

A. Absolutely not.

Q. Did there come a point in time that day

when you knew she came back in to see Steve, did you
hear about that?

A. No, I don't.

Q. Did there come a point in time when you

reported that to somebody else other than Steve

Stoud?
A. Yes, I did.
Q. Who did you report it to?
A. To our solicitor Michael Giangrieco and

to Alan Hall.

Q. And what did they indicate?
A. That it was unacceptable.
Q. And did there come a point in time

where another attorney or somebody else indicated
that you shouldn't be saying that these things are
inappropriate and that it shouldn't happen, you

should just keep quiet about them?

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
oT,

NS OO B&B WD HP KH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 20 of 66

 

 

19
A. I don't recall that.

Q. You don't recall that. So have you
ever been in Commissioner Arnold's presence when she
was complaining that Steve Stoud and Maggie McNamara

brought up that they worked in a hostile work

environment?
A. No.
Q. You never heard Arnold complain about

complaints McNamara and Stoud were making about their

work environment?
A. No.

Q. Did you ever hear Arnold complain about

McNamara and Stoud in general?

A. Yes.
Q. When and about what?
A. In my office perhaps in May of 2016.

Tt was stated that there were rumors everywhere that
Stoud and McNamara were having an affair and that it
was not appropriate for them to be working together.

Q. And did she then indicate we have to do

something to separate them?

A. Yes.

Q. Did she have any facts to base doing
something?

A. Not that she shared.

 

 

KEYSTONE COURT REPORTING AGENCY, INC,
mB W NO FF

Oo AT DH oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 21 of 66

 

 

20

Q. And what was your response to that when
she said it?

A. My response immediately was further
conversation that did not have to do with personal
lives but with work ethics.

Q. So what work ethics were you talking
about then?

A. Being accountable for your work,
proofreading, making sure that agendas and minutes
were correct.

Q. Okay. And I'm assuming that that was
directed at Maggie McNamara?

A. Yes.

Q. Right. And then in turn Steve Stoud as
her supervisor I guess. But it was Maggie McNamara's
work product that you were talking about?

A. Correct.

Q. So why don't you -- what issues did you
have with Maggie McNamara's work product?

A. It's always been since I have been
commissioner to proofread the agenda prior to because
no one else really took the time to do that, and I
had a responsibility to be accountable to the
taxpayers to pay our salaries.

So I would go over the agendas and make

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
a

DB W NO

aI DD Ow

10

11
12

-13

14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 22 of 66

 

 

21

corrections and send them back. And I believe that
we originally had gotten agendas on Fridays and then
moved it to Monday to make sure that we got a more
complete agenda draft prior to the meeting on
Wednesday.

Q. Okay. And so how does that relate to
Maggie McNamara? .

A. Maggie would type up the agendas with
Steve or Steve would type them up with her help.

Q. Okay.

A. And the agenda would be sent to the
commissioners by Maggie and copied Steve also, so

then the corrections went back to Maggie.

Q. Okay. You would make corrections?

A. Yes, sir.

Q. And how frequently did you make
corrections?

A. Quite frequently.

Q. And what were the corrections on?

A. Spelling, grammatical. Sometimes

corrections that had been just because it was done in
the past, it wasn't appropriate at that time to
continue a bad practice of having what was on the

agenda, so we would change it.

Q. Okay. So why don't we talk about that

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
Dm W NM

Oo ~~ DH wo

10
Lil
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 23 of 66

 

a little bit. You were a commissioner well before

Maggie McNamara --
A. Correct.

-- right? How many years before?

A. Ten.

Q. Ten years before?

A. Ten years.

Q. And who was in charge of the agendas

before that?

A, The chief clerk.

Q. Okay. And were you reviewing the
agendas then?

A. Yes.

the chief clerk sent you then?
A. Yes.

Q. And you would send it back and
ultimately that would end up being the agenda and

what was put on the agenda?

agenda was something that you approved?

 

22

Q. And you would make corrections to what

A. Sometimes more corrections needed to be
made.

Q. Okay. And you would make them?

A. Yes.

Q. But ultimately what was put on the

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DB W NYO BE

Oo wT HD OM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 24 of 66

 

 

23

A. Yes.

Q. And did you ever complain to the other
commissioners about mistakes on the agenda before
Maggie McNamara got there?

A. Yes.

Q. Who was the chief clerk then?

A. Sylvia Beamer.

Q. Okay. Did you ever attempt to demote
her because of her mistakes?

A. No.

Q. Did you ever attempt to discipline her
because of her mistakes?

A. She was spoken to about them numerous
times.

Q. Okay. Was she ever disciplined because
of it?

A. No, sir.

Q. But ultimately what was put on those
agendas, was something that you approved?

A. The content, yes.

Q. The ultimate agenda was something you
approved?

A. Yes.

Q. So if Maggie McNamara was using the

exact verbiage from old agendas to put on her agendas

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
nt

!

oOo aN D OO

LO
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 25 of 66

 

 

24

as a boilerplate to use, that language was something
that you had already approved?

A. Yes.

Q. And if I were to tell you that that
language you had already approved of that she used
was the same language you complained to Steve Stoud
and Maggie McNamara about, would that surprise you?

A. As I said, things that were done in the
past were not done correctly all the time, so we were

trying to improve and approve them.

Q. But it was you approved it?

A. Yes.

Q. In the past?

A. Yes.

Q. Okay. And you kind of made a big deal

out of it, about Maggie McNamara making these
grammatical and spelling errors, did you not, with

the other commissioners?

A. No. I approached them.
Q. And what did you say?
A. I said that other people needed to look

at it because the more I corrected it, the more that
I felt disrespected because they were angry I was

making the corrections.

Q. Well, if they were using your approved

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
casi

Oo ast DBD OO BP WD NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 26 of 66

 

 

25

boilerplate prior agendas and then you came back to
her and started complaining about your language,
meaning MaryAnne Warren's language and agendas,
doesn't that tell you that it's something more than
the work product, that it's probably personal against
Maggie McNamara?
MR. HAILSTONE: I'm going to
object to the form. I'm also going to
object that you're also putting facts in
the record that haven't been
established.
MR. KARAM: You guys have the
minutes. You guys have the agendas.
MR. HAILSTONE: They are public.

MR. KARAM: Yeah, you know they're

there.

MR. HAITLSTONE: You can answer if
you can.

THE WITNESS: Can you repeat it
please?

BY MR. KARAM: '

Q. Is it understandable how Maggie
McNamara would feel that it's personal against her
when you're complaining to her about agendas that she

prepared using the same verbiage that you have

 

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC,
BP W MO Be

Oo SN DH wo

10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 27 of 66

 

 

26

approved of in the past?

A. I don't believe that she complained.

Q. No, no. What I'm saying is it
understandable that she believed your complaints are
personal against her rather than professional?
| A. If that was her belief. We were just
changing them though. |

Q. Okay. Well, didn't you tell the other
commissioners that you wanted Maggie terminated?

A. I did not bring up the subject.

Q. pidn't you say to the other

commissioners that you wanted Maggie terminated?

A. They were not my words.
Q. Well, tell me what your words were.
A. I was asked if I thought that Maggie

should be terminated and I said yes.

Q. Who asked you that?
A. Commissioner Arnold.
Q. Why would you believe Maggie McNamara

should be terminated?
MR. KARAM: Off the record.
(Whereupon a recess took place.)
BY MR. KARAM:
Q. Okay. So this meeting, and I'm going

to submit to you it was on June 7, 2016, does that

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
eo

Bm W NO PP

a DD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 28 of 66

 

 

27

coincide with your memory?

A. It could have been.

Q. Barly June 2016?

A. It could have been, I don't know.
Q. Okay. And it would have been you,

Commissioner Arnold, Commissioner Hall and chief
clerk or Steve Stoud, whatever his position was at
that point in time?

A. Yes.

Q. Okay. And did you turn to Steve in
that meeting and say to him I want her terminated?

A. T did not.

QO. You did not. Okay. Did -- so if Steve
had contemporaneous notes from that meeting and it
indicated that you turned to him and said you wanted

Maggie terminated, would that refresh your

recollection?
A. No, sir.
Q. Do you recall Commissioner Arnold

saying I want her terminated?

A. Yes.

Q. And you agreed with that?

A. Yes, sir.

Q. And what are the reasons why you

believe Maggie McNamara should be terminated?

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
me GW NO fF

Oo nwa DH WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 29 of 66

 

 

28
A. I had believed there was an expectation
of employees to do their work and get it correct.
Q. Okay. Other -- so let's put aside the

agendas. Okay. Other than the agendas, what

evidence was there that Maggie McNamara wasn't doing

her work?

A. The minutes of the previous meetings.
Q. What about the minutes?

A. The minutes were incorrect sometimes.
Q. Sometimes. So sometimes the minutes

were incorrect. Let me ask you this: Did you ever

ask that she be written up?

A. No, sir.

Q. Did you ever ask that she be
disciplined?

A. No, sir.

Q. Are you aware of. her ever being

disciplined in any way?
A. Not until she was -- can I retract what

Tt said? If we're talking about the letter that the

commissioners asked.

Q. Well, let's --
A. That's the only time I know.
Q. Okay. Before June of 2016, were you

aware of her being disciplined in any way?

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 30 of 66

 

 

29

A. No, sir.

Q. Did you speak to her supervisor
regarding her work product and work ethic?

A. Yes.

Q. What was the response that you got from
her supervisor?

A. Essentially that there was a lot of
work to be done and people make mistakes.

Q. Well, did he not say she is a very good
employee and she hasn't done anything wrong?

A. Yes, he also stated that.

Q. And he told you there's, you know, that
it's outrageous to even think of terminating her?

A. Prior to June 2016 it was never
discussed.

Q. Well, but I'm talking about when it was

discussed, he said this is outrageous, you shouldn't

think of terminating her?

A. Yes.

Q. And he was her immediate supervisor?
A. Yes, sir.

Q. So why else did you feel she should be

terminated; the minutes, the agenda?

A. Well, it was a lack of an eye for

detail and getting things done.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
(eter ton,

Be Ww NYO Ff

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 31 of 66

 

30

QO. What didn't she get done?

A. I don't recall at this time.

Q. Now I'm not asking about you, I'm
asking about Commissioner Arnold now. Why did
Commissioner Arnold want her terminated?

A, T don't believe I can answer that.

Q. Did Commissioner Arnold indicate that

part of the reason she wanted her terminated was
because she was having an affair with Steve Stoud?
Was that part of her thinking? You are under oath
here.
A. I understand that. I -- can you just
repeat that, I'm sorry?
QO. Was part of the reason Commissioner
Arnold wanted Maggie McNamara terminated because she
believed she was having an affair with Steve Stoud?
MR. HAILSTONE: I'm just going to
object. Are you asking her opinion
because she testified that she doesn't
know why Arnold wanted Maggie. Are you
asking for what she thinks or are you
asking for something that she knows
that -~
MR. KARAM: I'm asking both.

MR. HAILSTONE: -- Arnold told

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC,

 
a

aa

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 32 of 66

 

31

1 her.

2 MR. KARAM: I'm asking both. Did

3 Arnold --

4 MR. HAILSTONE: She already

5 testified she didn't hear anything.

6 BY MR. KARAM:

7 Q. Did Arnold verbalize that?

8 A. She did make that statement. I don't

9 know if that's why she wanted her terminated.
10 Q. And she made that statement in the same
11 conversation that she indicated she wanted her
12 terminated, correct, this conversation in early June
13 of 2016?
14 A. Yes, sir.
15 Q. Did you ever indicate to Steve Stoud
16 that McNamara spends too much time in his office?
17 A. I did.
18 Q. And did you tell him that it doesn't
19 look right?
20 A. I did.
21 Q. Why doesn't it look right?
22 A. Because people were talking. And when
23 it was extended periods of time, there was a lot of
24 laughing and giggling going on and no one thought
25 that county work was being done.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC,

 
eR,

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 33 of 66

Oo JT DBD OT FP WH NYO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

32
QO. Well, can you give an example of work

not getting done?
A. I don't have a particular item that I

can talk about right now.

Q.! And she's the deputy chief clerk,
right?

A. Yes, sir.

Q. And he's the chief clerk, correct?

A. Yes.

Q. She's a direct report to Steve Stoud,
correct?

A. Yes.

Q. He supervises her?

A. Yes.

QO. He gives her all her work that she's

supposed to do?

A. Yes.
Q She assists him on his own work?
A. Yes.
Q The room she's in, the room that

they're in is a room with windows or glass that you

can see in to?
A, Yes.

Q. But you felt somehow that there was

something inappropriate with them meeting there?

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
my
\

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 34 of 66

Dm W NO

Oo STD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

A.

33

Not so much inappropriate. It was the

perception of giggling and laughing going on for over

an hour that had concerns.

Q.

And did you relate to Steve Stoud that

people were talking about it?

A.

oO FF 0 F OF O

Yes.

What people were talking about it?
Employees.

What employees were talking about it?
Do you want specific names?

Yes, I do.

Jean Conklin.

Jean Conklin said it was inappropriate

for them to be in that room laughing?

A.
Q.
A.
Q.

She didn't use the word inappropriate.
She did?
She had concerns.

She had concerns that they were in the

room together too long?

A.

And that there was a lot of laughing

and giggling going on.

Q.

You keep on using the word giggling.

Who was giggling?

A.

was Maggie.

It was brought to my attention that it

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
~—

et

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 35 of 66

WN OO FP W YO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

34
Q. Maggie is giggling, Steve is laughing;
is that how it works?
A. I assume so, sir.
Q. And if it was Alan Hall and Steve Stoud

in the room together for an hour and they were
laughing about things, would that be inappropriate?
MR. HATLSTONE: Object to the
form, but you can answer.
THE WITNESS: No, sir.
BY MR. KARAM:

Q. It wouldn't be inappropriate. But
somehow because it's a female with Steve Stoud in the
room and they are laughing, it's inappropriate?

A. That's not correct. It had nothing to
do with gender.

| Q. What did it have to do with?
A. What I was being told is Friday

afternoons, and I wasn't usually there on a Friday

afternoon.
Q. And you were being told by who?
A. Told by Jean Conklin, Mary Noldy, Terry

Goulig, Richard Ely.
Q. Okay.
A. That Friday afternoons were spent in

Steve's office with Maggie McNamara and sometimes

 

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
oa

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 36 of 66

oO Ss HD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

35
Michelle Graziano.

Q. Okay. And who is Michelle Graziano?

A. She's our director of Children and
Youth Services.

Q. And that something was wrong about
that?

A. People questioned why there wasn't
anything for them to do.

Q. Okay. So did anybody question Steve
Stoud about this?

A. I did not.

Q. Did you direct somebody to question
Maggie McNamara about it?

A. I did not.

Q. Yet you agreed with Commissioner Arnold
that she should be terminated from her position
without any investigations?

A. My decision was not wholly based on
that.

Q. But it was partly based on that?

A. Yes, sir.

Q. Based on rumors you were hearing from

other county employees, not based on your own visual

evidence?

A. I witnessed it other times, not Friday

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
oe

ae

NW OHO BP WW NYO

~l

LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 37 of 66

 

 

36
afternoons though.
Q. But you never questioned what are you
in there for, what are you doing?
A. I did not because Maggie when I
arrived, Maggie usually got up and left...
Q. But you had the right to ask that to

Steve Stoud, right? That would have been within your
chain of command and if you had a concern about it,
it would have been appropriate for you to ask Steve
what were you in there with Maggie about?

A. Yes.

Q. And there's -- I'm assuming you agree
there could be dozens of reasons why he's in there
with his assistant going over things?

A. Yes.

Q. Do you know if Commissioner Arnold
spoke to other people about her belief that an affair

was going on between Steve Stoud and Maggie McNamara?

\

A, Only through rumors that I heard.
Q. And what rumors were they?
A. That Commissioner Arnold had frequented

other offices and mentioned that.
Q. So she was basically, to your
understanding, going around the county telling the

county and spreading the rumor that Steve Stoud and

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
OI

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 38 of 66

aA DBD GO FP WO NYO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

37

Maggie McNamara were having an affair?
MR. HATLSTONE: Objection to
spreading rumor, again you're putting

facts in the record. You're putting

words in the mouth of my client.

MR. KARAM: I'm repeating what

your client said.

MR. HAILSTONE: She never said
anything about spreading a rumor.
BY MR. KARAM:

Q. She's going around to various county
offices telling them what I will submit to you is a
falsehood that Steve Stoud and Maggie McNamara were
having an affair?

A. It was rumored.

Q. And she was going around telling that
rumor, correct?

A. Making that statement.

Q. Making that statement. And would you
agree that when she makes that statement, it
undermines the authority of Steve Stoud?

A. Yes.

Q. Because it would be inappropriate for
the chief of staff to have an affair with the deputy

chief of staff, wouldn't it?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 39 of 66

W NH

Oo a DD OT os

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

38
A. Yes, sir.
Q. And it undermines his credibility and
it undermines his authority, correct?
A. Yes.
Q. And it undermines Maggie McNamara as

well, doesn't it?

A. Yes, Sir.

Q. Would you agree that it's just not
right to spread a rumor like that?

A. That is correct, sir.

QO. So after that meeting, the initial
meeting in June 2016, was there a followup-up meeting
with the commissioners I believe the next day where
you came up with a list of complaints that you wanted
Steve Stoud to address with Maggie McNamara?

A. As I recall, yes.

Q. Do you recall what the complaints were
about Maggie McNamara?

A. I do not.

Q. Did you ever see Maggie McNamara become

enraged, angry?

A. Not angry.
Q Not angry?
A. Not angry.
Q Not enraged?

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
FP,

oo,

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 40 of 66

Sm W NO BS

Oo NST DH M&M

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

39
A. Not that I recall.

Q. Did you ever see her be disrespectful

to department heads, and if so what department heads?

A. Yes.

Q. Okay.

A. Mary Noldy director of assessments.
Q. Did you talk to Mary Noldy about it?
A. Mary Noldy came to me afterwards.

QO. After what?

A. After the incident happened.

Q. And what did she say to you?

A. She said that Maggie was disrespectful
and that she talked down to her, that she seemed like
she was a second-class citizen in Maggie's eyes.

Q. And what did you indicate to her?

A. And I asked her if she talked to Steve
and she said no, that she probably wouldn't and I

said well I will.

Q. Okay.
A. And I brought it to Steve's attention.
Q. And was that one of the matters that

came up at the September 8th or the June 8th meeting
amongst the commissioners that you wanted addressed
to Maggie?

A. I don't recall, sir.

 

 

KEYSTONE COURT REPORTING AGENCY, INC,

 
a
1

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 41 of 66

Oo 1T D ONO BP WH PP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

40
Q. Any other department heads that you

know that or you feel she may have been disrespectful
to?

A. I don't know, sir.

Q. We talked about Maggie McNamara's work
product and you gave your feelings on that. How
about Steve Stoud's work product?

A. Every job that Steve was given, he
performed well at. He wrote excellent letters. He

picked up the slack when needed.

Q. He was a good chief of staff?

A. Yes, Sir.

Q. Never written up?

A. No, sir.

Q. No disciplinary action against him?

A. Not that I recall.

Q. Yet he was demoted to deputy chief of
staff why?

A. He was because Commissioner Hall told

me that he wanted to advertise for a chief clerk
because Steve was going back to Public Safety, and
the position would not be an open position was my
understanding from Commissioner Hall is why he was
doing it.

Q. But it takes two votes. And did you

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
mm

4a DMD OO BP WO NYO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 42 of 66

 

 

Al
speak to Steve about him being demoted?
A. I did, sir.
Q. And what did you say to Steve?
A. I asked him why he was doing it and why

he wanted to be, and he told me that Alan directed
him or asked him, I'm not really sure what the word
was that was used, that he would be the deputy chief
clerk so that we would have that open position to be
able to advertise for. And I asked him if he was
okay with it and I don't really think he answered me,

but I think his body language suggested no.

Q. And Lana Adams was hired?
A. Yes, sir.
Q. And Steve's supervisory, essentially

Steve's supervisory duties were taken over by Lana?

A. Yes.

Q. And it was a unanimous vote?

A. Yes.

Q. Do you ever recall Commissioner Arnold

indicating to you that she felt she had to break up
Steve Stoud and Maggie McNamara in order to save

Stoud's marriage?

A. Yes.
Q. Tell me about that.
A. They were her exact words and then she

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
et

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 43 of 66

B W NH fF

Oo w~T wD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

42
made comment that it happened to her. And I didn't

ask any questions. I just -- that was the end of the
conversation.
Q. Did anybody -- are you aware of anybody

telling Commissioner Arnold hey, stop saying this --

A. Yes.

Q. -- about the affair, it is not
appropriate, it's slanderous, it's retaliatory, it's
creating a hostile work environment?

MR. HATLSTONE: I'm going to

object. You can ask her what she heard.

But you're giving her lines of, several

lines of questioning here.

BY MR. KARAM:

Q. Did anybody say any of that to her?

A. Yes.

QO. Who said it?

A. Our Solicitor Michael Giangrieco, Alan
Hall.

Q. Were you present when it was said ever?

A. Once, yes.

Q. And what was her reply?

A. That she was a commissioner and she

could pretty much do what she wanted.

Q. Steve Stoud was also the director of

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 44 of 66

kA

Oo aT DD OO B® W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

43
Public Safety?
A. Yes.
Q. Did there come a point in time when you

approached him and. told him that you wanted to
eliminate the director of Public Safety position?
A. I don't believe it was to eliminate.

Tt was to make it a part-time position.

Q. Well, wasn't it part time already?
A. He was -- .
Q. Wasn't he doing both chief of -- chief

clerk and director of Public Safety?

A. Prior to that he was the director of
Public Safety.

Q. Okay. But at a point in time when he
was the chief clerk and the director of Public
Safety?

A. Yes.

Q. Or maybe it's my understanding, and you
correct me if I'm wrong because you were there, I
wasn't; the evolution of Steve's position were chief
clerk/director of Public Safety. Then he was demoted
to deputy chief clerk, but: he maintained the director
of Public Safety position. Then he took a position
with the district -- Susquehanna District Attorney's

Office as a county detective but he also kept the

 

KEYSTONE COURT REPORTING AGENCY, ING.

 

 
OH,

OI,

a,

mB W NO Ff

Oo wT DBD ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 45 of 66

 

 

44

director of Public Safety position?

A. All of those statements are correct,
sir.

Q. Okay. So during some point in time
when he was in one of those three variances, did you
approach him and tell him you wanted to eliminate the
director of Public Safety position?

A. Not that I recall, sir.

Q. Getting back to that, the incident

where you were in Steve's office when Commissioner

Arnold came in and I'll describe what you -- blew her
top or whatever, became angry and agitated.
Subsequent to that occurring, do you recall being in
a meeting or being in the presence of Commissioner
Arnold when she indicated that she wanted to have the

personnel responsibilities removed from Steve Stoud?

A. Did you state personnel
responsibilities?
Q. Any duties or responsibilities removed

from Steve Stoud.

A. Yes.
QO. Tell me about that.
A. She stated that he had too much control

and that the commissioners needed to control more of

the personnel happenings in the county.

 

 

KEYSTONE COURT REPORTING AGENCY, INC,

 

 
ITN
\

Oo sa HD Ww

10
11
12
13
14
15
16
17
18
19
20
21

22

23
24
295

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 46 of 66

 

 

45

Q. And she: wanted to take those away from
steve?

A. Yes.

Q. And what was the response of the other
commissioners?

A. My response?

Q. Between you and Commissioner Hall.

A. T don't know what Commissioner Hall's

response was. Well, essentially it was no because it
didn't happen. But my response was that I felt that
Steve treated employees fair and he negotiated well
for the county and needed to stay there. |

Q. Were there points in time where you
were aware that Commissioner Arnold refused to

interact with Steve Stoud?

A. Yes, sir.
Q. Can you tell me about that?
A. Steve would try to text her or call her

to tell her information and she would not reply to
him. He would say good morning to her and she would
dis him. It was uncomfortable.

Q. And in your mind as a fellow

commissioner, would that treatment of treating Steve

that way, did that undermine his authority?

A. Yes.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
ort,

ATT,

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 47 of 66

mB WO NO Pp

oO TD HO

10

11

12
13
14

15

16
17
18
19
20
21
22
23
24
25

 

 

46
Q. Did it affect his ability to do his --

perform his job to the best of his capabilities?

A. Yes, because he was frustrated in
trying to please her.

Q. Let's face it, part of his job -- well,
let me ask you this. Is part of his job to report
and interact with all three commissioners?

A. Yes, sir.

Q. And when one of the -- if one
commissioner refuses to interact with him, that's

essentially taking some of his responsibilities,

correct?

A. Yes.

Q. Yes? |

A. Yes.

Q. Okay. Let's talk about Lisa
Kowalewski.

A. Okay.

Q. Do you know who she is?

A. Yes.

Q. Who is she?

A. She was employed as our IT director for

a short time.

Q. And do you recall any incidents or

interactions that she may have had with either Steve

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DN OO S&P WD HPO F

~l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 48 of 66

 

 

47
Stoud or Maggie McNamara?
A. With Steve Stoud.
Q. Okay. Can you tell me about it?
A. T don't recall how it came about, but

she was in his office. I don't know if he initiated
it or if she did. She was in his office she was
insubordinate. She walked out midstream of

conversation of him talking to her.

Q. And did Jean Conklin witness this?
A. Yes.
mer And she's the head of HR?
A. Yes.
dQ. And do you recall Commissioner Arnold's

reaction to this incident?

A. No, I don't, sir.

Q. Do you recall Commissioner Arnold ever
going to the people in IT saying we girls have to
stick together, Steve Stoud was wrong here?

A. That statement, yes, came back that it
was said. I don't believe in IT, it was said in the
register and recorder's office.

Q. Okay. Do you know if Commissioner
Arnold was ever told that she should not ignore Steve
Stoud because he's a direct report to her?

A. Yes, sir.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm WwW DM fF

a DBD Oo

10
11
12
13
14
15
16
17.
18
19
20
21
22
23

24

25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 49 of 66

 

mark as Plaintiff's Exhibit Number 1.

(Whereupon Plaintiff's Exhibit 1
was marked for identification.)

MR. HAILSTONE: I'm going to put
an objection on the record. This is an
attorney/client privilege document
between the commissioners of Susquehanna
County and their solicitor at the time
of November 1, 2016 directed to one of
the commissioners.

I provided it in good faith to
Attorney Karam with the understanding he
would understand that this was an
attorney/client privilege document. I

will allow questions for this

 

48

QO. Who told her that?

A. Commissioner Hall.

Q. Do you know if Attorney Robin Reed told
her that as well?

MR. HAILSTONE: I'm going to

object, attorney/client privilege.
BY MR. KARAM:

Q. Lf you know.

A. I don't know, sir.

Q. Okay. I'm going to hand you what we'll

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
ca

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 50 of 66

Oo HN DBD OO FP WD NYO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

49
deposition, but going forward I'm
putting on the record my objection of
this being used outside of this
deposition.

MR. KARAM: Understood.

BY MR. KARAM:

Q. So let's go through this. Have you
seen this document before’?

A. I believe I have.

Q. Okay. Do you want to take some time
to --

A. Please.

—-- go through? If you need water,
there's water there. Why don't we take a little
break.

A. Thank you.

(Whereupon a recess took place.)

BY MR. KARAM:

Q. Are we all set?

A. Ready.

Q. So can you describe Plaintiff's Exhibit
1 to me?

A. It's a letter from our solicitor going

to Commissioner Arnold discussing some of the things

that were witnessed between Commissioner Arnold and

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
ai

oO wns MD wo

10
11

12

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 51 of 66

 

Mm W NO

 

50
Steve Stoud and.
Q. Okay. So let's focus on that first

paragraph there. And it says the conversation has
been described by others to have been unprofessional
and upsetting to not only Mr. Stoud but to other
employees who witnessed your interaction with
Mr. Stoud. Do you know who the other employees are?
A. I do not, sir. |
Q. | Were you aware that other employees
witnessed the interaction?

A. I'm not really sure what interaction

this one was.

Q. What one do you think it is?
A. That one that I was there.
Q. Okay. So it would have been you. And

then I would submit to you that later on that day
when you weren't there, somebody else was with Steve
Stoud and she came in again.

A. Okay. I don't know that.

Q. That you weren't present. So then
let's go down to the middle of paragraph two.
Mr. Stoud as -- the employees who witnessed your
interaction with Mr. Stoud have deemed your contact
with Mr. Stoud very unprofessional, angry,

retaliatory and created a hostile work environment

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
ae

Oo HSH HD oO FP WD DH FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 52 of 66

 

 

51

and which now has been or will be determined to be
retaliatory for his complaint to the EKOC.

Do you recall Commissioner Hall using
those same or very similar terms in speaking with
Commissioner Arnold?

A. I do, sir.
Q. Did you ever use those words in

speaking with Commissioner Arnold --

A. No, sir.

Q. -- regarding this incident?

A. No, sir.

Q. Okay. That's it for that. Okay.

Let's go to the beginning of January 2017. This is
at a time period when Maggie McNamara has left the
position of deputy chief clerk and is now working in
the District Attorney's Office.

A. Okay.

QO. Okay. You recall her transferring to
the DA's Office, correct?

A. Yes, sir.

Q. Did you continue to inquire about
Maggie McNamara after her transfer to the District
Attorney's Office?

A. I did not, sir.

Q. Did you continue to complain about

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 53 of 66

me WW BP

Oo aT HD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

52

Maggie McNamara after her transfer to the District
Attorney's Office?

A. I did not, sir.

Q. Did you ever have conversations with
Commissioner Hall after Maggie McNamara's transfer to

the District Attorney's Office concerning Maggie

McNamara?
A. Yes, sir.
Q. Tell me about those.
A. It was a conversation that I said I was

going to approach District Attorney Robert Klein and
express that I was not happy with her work in the
Commissioners' Office and he said -- I said what do
you think about talking to him and he said well go

talk to him and I did.
Q. So after she was hired by the District

Attorney's. Office, you went to the District Attorney
and told the District Attorney you didn't believe she

was a.good worker, is that fair to say?

A. She had not transferred in yet.

QO. So --

A. I believe it happened the day of the
meeting.

Q. So this was prior to her being hired by

the District Attorney's Office when she was just an

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC,
Bm W NY fe

Oo NA DH wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 54 of 66

 

 

53
applicant for the position? |
A. Yes, sir.
Q. You went to the District Attorney
himself and said to him that you had problems with

her work and she wasn't a good worker?

A. That's not what I said, sir.
Q. Well, what did you say?
A. That I had concerns about her accuracy

in dealing with victim witnesses and getting
statements correct and that was the end of that and
his reply is that.

Q. What was his reply?

A. His reply was he was glad that I came
to him and I expressed concerns, and he thought
Maggie would be a good fit and at. that time I said
okay, Bob, so I wish you both well and we shook hands
and I left.

Q. Subsequent to that,.did you then make a

request that you wanted to see all the e-mails

between Steve Stoud and Maggie McNamara since she

left the Commissioner's Office?

A. No, sir.

Q You never made that request?

A. No, sir.

Q Did you ever make any request to see

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
ttt
1
\

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 55 of 66

Or Mom Be WH NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

54
e-mails of Maggie McNamara?
A. Yes, sir.
Q. Tell me about it.
A. When our new chief clerk had been hired

Lana Adams, Lana had expressed that the deputy chief
clerk had little or no communication with her to be

able to help her and I talked to Alan about it.

Q. The deputy chief clerk meaning Steve
Stoud? |

A. Yes, I'm sorry, yes.

QO. Okay.

A. And I talked to Commissioner Hall and
Commissioner Arnold about it and I asked Lana -- Lana

asked me if there was a way that she could figure out
how to communicate with him better or what was, you
know, how the future was going to hold, what was
happening there. And I said I couldn't think of
anything. She said -- I said do you think that the
e-mails between the deputy chief clerk and the chief
clerk prior to would help you get through some of
your struggles, and she said that would be a great
thing, Commissioner, if you could do that.

| So then I went to Commissioner Arnold
and Commissioner Hall and asked if that could happen.

Commissioner Arnold said yes immediately. Mr. Hall

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
rN,

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 56 of 66

B W NY

a DH OF

10
11
12
13
14
15
16
17
18
19

20

21
22
23

24

29

 

 

55

hemmed and hawed and then he said no, he would not
allow it to happen. And I think it was brought
before our solicitor also if it could happen and he
said he didn't really think it was a good idea, but
it would go before Robin Reed to make a decision and
Robin Reed said yes.

Q. So your solicitor said he didn't think
it was smart? |

A. That's correct.

Q. And this is the reason you're
requesting this is because the chief clerk is saying
to you -- well, you say it, I don't want to. What is
the chief clerk saying to you, why is this being
done?

A. That the chief clerk or that the deputy
chief clerk Steve Stoud was not communicating with
her, so she was trying to figure out how to do things
when she had lists. She said she had made numerous

phone calls to him which he did not reply to her.

Q. Was he disciplined for this?

A. No, sir.

Q. She was his boss, correct?

A. That's correct.

Q. And again he's the deputy chief clerk,

not the chief clerk at this stage?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
nt

oOo n~aTI DD wo

10

11
12
13

14

15
16
17
18
19
20
21
22
23
24
29

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 57 of 66

 

56

A. Correct.

Q. She's his boss, cannot she order him to
come and communicate with me?

A. IT believe she could have.

Q. - But instead of doing that, you decided
to retrieve e-mails between he and Maggie McNamara’?

A. Yes, sir.

Q. Was it ever discussed why don't you
order Steve into your office --

A. Well, I --

-- and talk to him?

A. Yes.

Q. ' Did you say that?

A. Yes, sir.

Q. And what was the response?

A. She felt that Steve was not

communicating because he was demoted and she wasn't
going to get anywhere because’ our solicitor also was
not helping her.

Q. | Did Commissioner Arnold ever come to
you and indicate that anyone, any other individual
was upset with you for backing up Steve Stoud's
account of what happened in his office when Arnold
Game in in an angry fashion?

A. I'm SOLry, could you repeat that?

 

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
om,

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 58 of 66

B W NY Ff

a HD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

57
Q. Did Arnold ever tell you that she was

upset because Attorney Reed yelled at her because of ©
what you put in in a letter backing up Steve Stoud or
put in writing backing up Steve Stoud?

A. I don't recall, sir.

Q. Did you ever tell Commissioner Arnold
that her conduct was such that it warranted her
resigning from her party?

A. No, sir.

Q. Okay. Tell me how the e-mails were

retrieved between McNamara and Stoud.

A. rT don't, I don't recall how it was

initiated. But Stephen Janoski was asked to I

‘believe transfer those to Lana Adams' e-mail account.

Q. Who is Stephen Janoski?

A. He's the director of IT.

Q. Was he the director then?

A. I don't recall.

QO. Could Lisa Kowalewski have been the

director then?

A. - T don't recall, sir.

Q. Is it possible that it was -- that Lisa
Kowalewski was the director of IT at the time this

request was made?

A. It's possible, I don't recall.

 

KEYSTONE COURT REPORTING AGENCY, INC,

 

 
em
y

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 59 of 66

 

58
1 Q. One second. Did you become familiar
2 with Lisa Kowalewski using these e-mails for personal
3 use?
4 A. No, sir.
5 Q. Did you ever hear of Lisa Kowalewski
6 using e-mails between Steve Stoud and Maggie McNamara
7 as a basis for her to conduct an unauthorized, a
8 county unauthorized investigation into Steve Stoud?
9 | A. No, sir.
10 Q. Did you ever hear about allegations
11 |. that were made.against Steve Stoud regarding
12 kickbacks from county vendors?
13 A. I did, sir.
14 Q. Tell me what you heard about that and

15 who made them.

16 A, I heard that Lisa Kowalewski had done a
17 background check on her own computer at home and had
18 used Steve's name and address and had pulled up

19 things that she had assumed were about Steve and

20 stated that they were kickbacks.

21 And when it was questioned, it had

22 nothing to do with Robert S. Stoud. It was his son
23 had prior before working for the county had worked
24 for a gas company or done research or something to

25 that effect.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
PB WwW NO

Oo aI HD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 60 of 66

 

 

59

Q. But nonetheless she made these
complaints?

A. Yes, sir.

QO. . And were you aware as a result of these

complaints that Steve was suspended with his position
in the DA's Office?
A. Yes, sir.

Q. And what was the end result of -- and
there was an investigation that was done based on

these complaints against Steve Stoud, is that

correct?
A. Correct.
QO. And let me ask this: What knowledge do

you have of Commissioner Arnold being involved with
Kowalewski at any point in time during the making of
these complaints by Kowalewski?

A. Personally I didn't witness any, but it

was rumored.

Q. What was rumored?

A. That she was friends with Lisa.

QO. What was the end result of the
investigation?

A. There were no findings and Steve

returned to his position.

Q. Okay. And the suspension was lifted?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 61 of 66

Oo ST DBD OO BP WCW DY

10
11
12
13
14
15
16
17
18
193
20
21
22
23
24
25

 

 

60
A. Yes.
Q. In April of 2017 Commissioner Arnold
went to subordinates in the Department of Public
Safety asking if Steve Stoud's position was really .

needed. Were you aware of that?

A. Yes, sir.
Q. Tell me how you were aware.
A. One of the employees told Commissioner

Hall and Commissioner Hall came to me.

QO. Okay. And again as the director of
Public Safety when a commissioner goes to a
subordinate and says hey, is that guy's, is your

boss! job really needed, does that undermine his

authority?
A. Yes, sir.
Q. Then there came a point when Steve

transferred to the DA's Office. Did you ever
complain about the salary he was receiving over there
or have conversations about the salary he was
receiving over there?
MR. HAILSTONE: Objection. That's

two different things. You have to

clarify.
BY MR. KARAM:

Q. Okay. Did you complain --

 

_ KEYSTONE COURT REPORTING AGENCY, INC,

 

 

 
an

LEO,

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 62 of 66

 

61
1 A. No, sir.
2 QO. ~~ about the salary? Did you have any
3 conversations about the salary?
4 A. Yes, I did. Bob Klein, District
5 Attorney Bob Klein stated that this is what he wanted
6 to pay him. And while it wasn't a complaint, I said
7 does that warrant, you know, does that position
8 warrant that much money and he said yes, .I feel it
9 does and it went to the Salary board.
10 Q. And my understanding, and you correct
‘11 me if I'm wrong, my understanding is you followed the
12 DA's advice or his recommendation on it but that
13 Commissioner Arnold strongly disagreed; is that
14 accurate?
15 A. I don't really know that, sir.
16 Q. “Do you know Robert Thatcher, Jr.?
17 A. Yes, sir.
18 Q. Who is he?
19 A. He was our emergency management
20 coordinator. Prior to that he was our emergency
21 management training and OPS person I believe.
22 QO. And’he would be in the DA? Would he
23 come under the DA's chain of command?
24 A. Public Safety.
25 Q. Public Safety. Were you aware of
t

 

 

 

 

* KEYSTONE COURT REPORTING AGENCY, INC,

 
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 63 of 66

Bm W MY fk

Oo ST DBD wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

62
Commissioner Arnold going to him?
A. Yes, sir.
Q. Tell me about that.
A. She frequented his office many times, I

“witnessed it. I would walk through the county office

building and see her in there and it was brought to
our attention by other employees.

Q. ~~ Let's get back to Maggie McNamara for a
little bit. So at the time Maggie made her complaint
against Rich Ely, Rich -- what position was Rich Ely
in then? Was he HR or was he Veterans Affairs?

A. I believe he was the director of
Veterans Affairs.

QO. Okay. And there came a point in time

where Commissioner Hall came to you I believe after

the complaint was made and said that Maggie is

uncomfortable doing work at Veterans Affairs, is that

accurate?
A. No, it's not, sir.
Q. Okay. Tell me about it then.
A. I don't.
Q. You don't. Do you recall having a

conversation with Commissioner Hall about Maggie
working in Veterans Affairs?

A. I do remember that, sir.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
aan

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 64 of 66

OW N. r

SN OO hs

10
11
12
13
14

15

16
17

- 18
19

20
21
22
23
24
25

 

 

63
'Q. Okay. Tell me about that.

A. The conversation was that we needed
someone in there to help, and I don't recall the
dates, I don't recall if it was prior to the incident
or not.

Q. Do you recall Commissioner Hall telling
you Maggie felt uncomfortable?

A. ' No, sir.

Q. Getting back to Arnold, who do you know
she talked to about Stoud and McNamara: having an
affair?

A. I don't know for sure. As I said it
was all a rumor --

Right.
-- that she entered offices and talked.
Steve is no longer with the county?

Correct.

oO Fr Oo FF O

You're aware of that. Prior to him
leaving the county, did he come and talk to you about

being named director of Public Safety again?

A. I believe so.
Q. And what was your response?
A. That we did not have a full-time

position in Public Safety for a director, it was only

part time.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
ey

Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 65 of 66

 

64

1 Q. And did you then go on and hire a
2 director of Public Safety subsequent to that
3 conversation? |
4 A. A part time.
5 Q. “And when did you make that hire?
6 A. I don't recall, sir.
7 Q. Do you know if Rich Ely spent. time
8 behind closed doors with females?
9 A. I do not, sir.
10 Q. Okay. We're done.
11 MR. HATLSTONE: No questions.
12 (Whereupon the deposition of
13 MaryAnne Warren concluded at 11:08 a.m.)
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
6
Case 3:17-cv-02183-MEM Document 75-2 Filed 08/27/20 Page 66 of 6

CERTIFIe¢ ATE

 

I, Christine Messner,a Notary Public in and
for Wyoming County, Pennsylvania, do hereby certify
that the deposition was reported in machine
Shorthand Dy me, that the said witness was duly
Sworn/affirmed by me, that the transcript was
Prepared by me or under my supervision and
constitutes a complete and accurate record of Same,

Io further certify that I am not an attorney
Or counsel of any parties, nor a relative or
employee of any attorney or counsel connected with
the action, nor Financially interested in the
action,

Christineiesscee

KEYSTONE COURT REPORTING AGENCY, INC,
4099 BIRNEY AVENUE, SUITR 9
MOOSIC, PENNSYLVANIA 18507

 

 

 
